Citation Nr: 0946239
Decision Date: 12/04/09	Archive Date: 01/05/10

Citation Nr: 0946239	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-32 049	)	DATE DEC 04 2009
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who retired from active duty in 
January 1974.  He had unverified active service in excess of 
20 years, including service in the Republic of Vietnam.  This 
matter was originally before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the Veteran's service 
connection claim.

The Veteran's appeal was first before the Board on April 21, 
2009, at which time service connection for residuals of 
prostate cancer was granted.  

In September 2009, a Deputy Vice Chairman of the Board, on 
her own motion, ordered reconsideration of the Board's April 
2009 decision.  See 38 C.F.R. § 20.1001 (2009).  The basis of 
the reconsideration was that additional evidence was received 
from the RO showing that the Veteran has never been diagnosed 
with prostate cancer.  The undersigned Veterans Law Judges 
(VLJs) and Acting VLJ have been designated as the 
reconsideration panel.  The decision rendered herein by the 
reconsideration panel replaces the April 21, 2009, Board 
decision that granted service connection for residuals of 
prostate cancer.  See 38 C.F.R. § 20.1100.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

Existing law and regulations mandate a return of this file to 
the RO for due process considerations.  Additional evidence 
(a May 2009 VA examination report) was received in May 2009, 
subsequent to the issuance of the September 2007 Statement of 
the Case (SOC), which has not been reviewed by the RO in 
conjunction with the issue on appeal.  Accordingly, the RO 
must be given the opportunity to review this evidence before 
the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) 
(2009).
Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claim of 
service connection for residuals of 
prostate cancer in light of all evidence 
added to the record since September 2007, 
specifically including the May 2009 VA 
examination report that was received by 
the Board in May 2009.

2.  If the claim remains denied, the RO 
should issue an appropriate Supplemental 
SOC and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


			
	K. J. ALIBRANDO	N. R. ROBIN
	Acting Veterans Law Judge, 	Veterans Law Judge, 
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
	RENÉE M. PELLETIER
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

Citation Nr: 0914849	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1954 to 
January 1974.  He served in the Republic of Vietnam from 
approximately October 1966 to September 1967.  The Veteran's 
specific dates of Vietnam service have not been verified.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the Veteran's prostate 
cancer service connection claim.

The Veteran failed to appear or cancelled RO hearings 
scheduled in November 2007, January 2008 and February 2009.  
In March 2009, the Veteran's representative requested that 
this matter be expedited to the Board for its consideration.  

An informal claim for service connection for colon cancer was 
made by the Veteran in a November 2007 statement.  This 
matter is referred to the RO for development and 
adjudication.



FINDINGS OF FACT

1.  The Veteran served in-country in Vietnam during the 
Vietnam era and is presumed to have been exposed to 
herbicides during that period.

2. The Veteran has residuals of prostate cancer.



CONCLUSION OF LAW

Service connection for prostate cancer residuals is warranted 
due to presumptive herbicide exposure.  38 U.S.C.A. §§ 1110, 
1112, 1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam 
area.  The diseases listed at 38 C.F.R. § 3.309(e), which 
include prostate cancer, shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year, 
after the last date on which the Veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(ii)

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness 
of his feet); Espiritu v. Derwinski, 2 Vet. App.  at 494-95 
(a lay person may provide eyewitness account of medical 
symptoms). 

Lay persons are also competent to report diagnoses related by 
medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Prostate Cancer

The Veteran contends that he has current residuals of 
prostate cancer as a result of his exposure to herbicides 
during Vietnam.  He reported serving in-country at Pleiku 
airbase as an aircraft mechanic.

The Veteran's service entrance and discharge examinations 
were negative for any relevant abnormalities.  His service 
treatment records are negative for any complaints, treatments 
or diagnoses of prostate cancer or other prostate conditions.  
These records demonstrated treatment for various conditions 
between May and August 1967 at Pleiku airbase in the Republic 
of Vietnam.

June 2000 and December 2001 private magnetic resonance 
imaging (MRI) reports identified postoperative changes to the 
prostate gland, including a prior transurethral resection.  
An April 2002 private nuclear medicine bone scan reported a 
history of prostate cancer.

The Veteran indicated in his October 2005 claim for service 
connection that he had received treatment for prostate cancer 
at Bridgeport Hospital in February 2000; however, he did not 
submit these records or a release for VA to obtain them.  No 
efforts have apparently been made to obtain a release or the 
records.

The record clearly establishes that the Veteran served in-
country in Vietnam during a period when he was presumed to 
have been exposed to herbicides.  

The Veteran has credibly stated that he has been diagnosed as 
having prostate cancer, and he is competent to report that 
diagnosis.  Jandreau.  The available medical evidence 
documents that the Veteran underwent a transurethral 
resection of the prostate, and a private physician's report 
that prostate cancer was clinically documented.  This 
evidence weighs in favor of a finding that the Veteran has 
current residuals of prostate cancer.  Presumptive service 
connection for prostate cancer residuals is therefore 
warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination. 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for residuals of prostate 
cancer is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


